                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF OHIO
                        WESTERN DIVISION AT DAYTON

 UNITED STATES OF AMERICA,                 :   Case No. 3:19-mj-00348
                                           :
        Plaintiff,                         :   Magistrate Judge Sharon L. Ovington
                                           :
 vs.                                       :
 TONIE SCOTT,                              :
                                           :
        Defendant.                         :
                                           :


                               BINDOVER ORDER


       This matter was set for hearing on July 1, 2019. Defendant appeared with counsel

and waived her right to a preliminary examination. The Court found the waiver to be

knowing and voluntary and therefore orders that Defendant be bound over to the grand

jury to answer the charge.

July 3, 2019                                        s/Sharon L. Ovington
                                                     Sharon L. Ovington
                                                 United States Magistrate Judge
